Case 2:20-cv-00647-TC Document 3-21 Filed 09/24/20 PageID.82 Page 1 of 3




                                 EXHIBIT P




                                                                           63
Case 2:20-cv-00647-TC Document 3-21 Filed 09/24/20 PageID.83 Page 2 of 3




                                                                           64
Case 2:20-cv-00647-TC Document 3-21 Filed 09/24/20 PageID.84 Page 3 of 3




                                                                           65
